DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 – 8, 11, 13, 14, and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being antcipated by Fish et al. (USPGPub 2015/0157220). Fish et al. teach a wearable modular sensor arrangement including a wearable base and a removable section including thereon plural sensor units (Figure 2, 3, 9). The sensors may be implemented as optical/PPG arrangements (Figure 5, 10; para 0056 – 57; 0079-80) to support analysis of blood flow, pulse, or oxygen saturation information of the user (Figure 6; para 0111 - 0117). When worn, the discrete optical sensors will be positioned with respect to the skin surface at a predetermined (generally normal) angle. Additionally, Fish et al. teach that a variety of bands (para 0052) may be used as the wearable base, including a felt band to be worn during sleep, which would necessarily be more flexible than the material of the removable section holding the plural sensors. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. as applied to claims 4, 8, 14, and 18 above, further in view of Hong et al. (USPGPub 2014/0288390). Fish et al., as discussed above, teach an optical/PPG measurement arrangement including plural sensor units; however, Fish et al. do not particularly teach that the emitters and detectors have angles between about 3 to about 5 degrees with respect to the surface when worn. However, Hong et al. teach an alternate optical measurement arrangement, and teach details of the optical sensors beginning on page 12. Particular attention is drawn to Fig 5 and the description of para 0152 – 0153 in which Hong et al. discuss aligning the emitted and detected light to coincide at an area where blood flow is likely to occur. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical arrangement of Fish et al. to account for expected regions of interest when positioning the emitters and detector, as taught by Hong et al., including to determine the relative angle of the optical components relative to the surface when worn, since this serves to optimize the PPG sensing, as indicated by Hong et al. 
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. as applied to claims 1 and 11 above, further in view of Sarantos et al. (USPN .
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish et al. as applied to claims 1 and 11 above, further in view of Alam et al. (USPGPub 2019/0133533).  Fish et al. as discussed above, teach an optical measurement arrangement; however, Fish et al. do not particularly teach details of signal processing to determine signal quality/reliability factors. Alam et al. teach a PPG signal quality assessment configuration (Figures 8 and 9) that uses signal processing techniques to analyze signal quality in PPG sensing arrangements. The analysis relies upon constructing models through use of Random Forest techniques as illustrated and described in the indicated portions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical arrangement of Fish et al. to use the analysis of Alam et al., since this permits determination of signal quality information in the PPG measurement signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gu et al. and Wu et al. teach additional optical measurement arrangements in which emitters and detectors are distributed on a wearable band for performing PPG measurements. Babashan et al. teach a band (Figures 8B, 8C) that incorporates plural types of optical sensing units, to permit a variety of modes of measurement data to be collected and analyzed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/ERIC F WINAKUR/Primary Examiner, Art Unit 3791